Citation Nr: 1613121	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for residuals of a right calf injury.  

3.  Entitlement to service connection for a left foot disability.  

4.  Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the claim of service connection for a left wrist disability, and denied claims of service connection for a back disability, residuals of a right calf injury, and a left foot disability.    

The RO has resolved the appeal for the issues of entitlement to service connection for residuals of a left calf injury and for a right foot disability.  In a January 2011 rating decision, the RO awarded entitlement to service connection for right foot plantar fasciitis.  In an April 2014 rating decision, the RO awarded entitlement to service connection for left tibial nerve block.  Thus, as the grants of service connection represent full grants of the benefits sought on appeal, these issues are no longer before the Board.    

In August 2013, the Board reopened the claim of service connection for a left wrist disability and remanded the claims of service connection for a back disability, residuals of a right calf injury, a left foot disability, and a left wrist disability, for additional development.  

The issue(s) of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most persuasive and credible evidence of record does not relate the Veteran's residuals of a right calf injury to his military service. 
2.  A left foot disability (pes planus) was noted upon the Veteran's entry into active duty.

3.  The Veteran's left foot pes planus was not aggravated during active service, and the persuasive and credible evidence of record does not otherwise relate any left foot disability to service. 

4.  A left wrist disability (prominent ulnar styloid on the left wrist) was noted upon the Veteran's entry into active duty.

5.  The Veteran's prominent ulnar styloid on the left wrist was not aggravated during active service, and the persuasive and credible evidence of record does not otherwise relate any left wrist disability to service. 

  
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right calf injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.306 (2015).

3.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall

As noted above, this case was remanded by the Board in August 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of those remands was to obtain  adequate VA opinions and to obtain private treatment records.  A review of the record indicates that there has been substantial compliance with the prior remand.  Specifically, adequate VA opinions were obtained in January 2014, available private medical records were obtained, and the Veteran did not the return the necessary forms to identify and authorize the release of his medical records associated with Dr. Brock.  Therefore, the Board finds that the AOJ substantially complied with the prior remand directives, and the Board may now proceed with adjudication.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In an October 2008 letter, the Veteran was notified of the information and evidence necessary to substantiate the claims on a direct basis; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is met.  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records (STRs) and VA and private treatment records have been obtained.  The Board notes that private treatment records from Dr. Brock are not of record.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c) (2015).  VA provided the Veteran with the necessary forms to identify and authorize the release of his medical records in November 2013.  The Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1) (2015).  Accordingly, the Board finds that VA's duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e) (2015). 

During the applicable appeal period, VA provided the Veteran with VA examinations in May 1998, October 2008, October 2010, and January 2014.  The Board notes that the May 1998 examination report did not contain a medical opinion and the October 2008 and October 2010 examiners did not provide adequate opinions concerning the residuals of a right calf injury, left foot disability, and left wrist disability.  However, the Board finds that the January 2014 examination report is adequate.  This examination report reflects that the examiner reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304. 

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2015).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id. at 235 n. 6; 38 U.S.C. § 1153 (West 2014).


Residuals of a Right Calf Injury

The Veteran contends that he has residuals of a right calf injury that was incurred during his period of service.  

VA and private treatment records as well as the January 2014 VA examination report of record indicate that the Veteran is diagnosed with status post right gastrocnemius muscle (calf) tear and partial tibial nerve block of the right lower extremity.  Accordingly, the threshold element of a current diagnosis is met.  

With regard to an in-service injury or disease, while the Veteran's STRs document complaints, treatment, or diagnoses concerning the Veteran's left calf, they are silent for any complaints, treatment, or diagnoses concerning the Veteran's right calf.  Accordingly, the second Shedden element is not met and the Veteran's claim must be denied.

For the sake of completeness, the Board will also briefly address the remaining Shedden element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  With respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current diagnoses of status post right gastrocnemius muscle (calf) tear and partial tibial nerve block of the right lower extremity and the Veteran's period of service.  Indeed, the January 2014 examiner found that there were no entries in the Veteran's STRs relative to his right calf, and that rather, the medical records document that the right gastrocnemius was injured in February 2001.  The examiner concluded that the right gastrocnemius muscle was clearly injured after discharge from service and that therefore, the partial right tibial nerve block could not be considered service-connected.   

The Board recognizes the Veteran's sincere belief that his residuals of a right calf injury are related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of residuals of a right calf injury, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced pain or numbness in his right calf, he cannot diagnose residuals of a right calf injury or relate his residuals of a right calf injury to his period of active service.  Diagnosing residuals of a right calf injury requires medical and diagnostic testing, and identifying a medical etiology for the condition requires medical training.  Further, the Board attributes great value to the VA examiner's opinion, as it was provided by a trained medical professional who reviewed the claims file and examined the Veteran all prior to providing the negative nexus opinion.

After reviewing all the evidence of record, the Board finds the weight of probative evidence is against finding that the Veteran's residuals of a right knee injury are etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Foot Disability and Left Wrist Disability

The Veteran contends that he has a left foot disability and a left wrist disability that are due to his period of service.  

An essential inquiry in evaluating the Veteran's entitlement to service connection for a left foot disability and a left wrist disability is whether the Veteran is entitled to the presumption of soundness.  The evidence of record includes an October 1986 enlistment examination, which noted that the Veteran had preexisting left foot disability and left wrist disability.  Specifically, the enlistment examination noted that the Veteran had mild, asymptomatic pes planus.  Additionally, the Veteran was noted to have sustained a chip fracture of his left wrist in the 9th grade.  There was mild deformity of the left wrist, but no problems.  He was documented as having prominent ulnar styloid on the left wrist with no stiffness.  Accordingly, the Board finds that the Veteran's left foot disability and left wrist disability preexisted service and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  
  
The Veteran's service treatment records show that in December 1987, the Veteran sustained right foot trauma while playing basketball, and the assessment was deltoid ligament strain of the right foot.  The next day, he was seen again for what was described as pain in the left foot, and the diagnosis was a severe left deltoid ligament strain of the foot.  Regarding the left wrist, service treatment records document that in May 1997, the Veteran fell on his left wrist while playing basketball.  The assessment was left wrist pain, and the Veteran was treated with an Ace wrap and splint, as well as Motrin for pain.    

The Veteran underwent a VA examination in January 2014.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on this information, the VA examiner concluded that the Veteran's preexisting left foot disability and left wrist disability were not aggravated beyond the natural progression by service.  Specifically, regarding the left foot disability, the examiner explained that the Veteran's STRs documented mild, asymptomatic pes planus on the October 1986 entrance examination, but there were no further entries in the STRs relative to the Veteran's pes planus.  Therefore, there was no indication that this condition was aggravated by service.  With respect to the left wrist disability, the examiner explained that the prominent ulnar styloid noted on the October 1986 enlistment examination had no impact on the function of the wrist and was currently asymptomatic as it had been in service.  Therefore, there was no evidence for aggravation of the condition.  As there is no evidence of any increases in severity during service, the Board finds the Veteran's preexisting left foot disability and left wrist disability were not aggravated by active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  See also, Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
The Board notes that the Veteran was also diagnosed with left foot and left wrist disabilities other than the preexisting left pes planus and left prominent ulnar styloid.  Thus, the Board will also briefly address whether these left foot and left wrist disabilities are directly related to the Veteran's period of active service.  

The Board finds that the first and second Shedden elements have been met with respect to the left foot and left wrist disabilities.  Specifically, VA medical records and the May 1998 and January 2014 VA examination reports of record indicate that the Veteran is diagnosed with plantar fasciitis of the left foot and chronic musculoligamentous strain of the left wrist.  Additionally, as noted above, the Veteran's STRs document some complaints, treatment, or diagnoses of the left foot and left wrist.     

With respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current diagnoses of plantar fasciitis of the left foot and chronic musculoligamentous strain of the left wrist and the Veteran's period of service.  Indeed, the January 2014 examiner opined that it was less likely than not that the Veteran's plantar fasciitis of the left foot and chronic musculoligamentous strain of the left wrist were incurred in or caused by his period of service.  Regarding the left foot, the examiner explained that although the Veteran currently had plantar fasciitis of the left foot, there were no entries in the STRs showing that this disability had been diagnosed during military service.  With respect to the left wrist, the examiner noted the May 1997 in-service treatment for a left wrist injury and found that the injury more likely than not had been a sprain.  He also indicated that following discharge from service, there were no records of a left wrist problem in the Veteran's VA or private medical records until an October 2010 x-ray of the left wrist was conducted, which was normal except for the ulnar prominence.  Given the absence of any continued wrist problems following separation from service, the examiner concluded that the chronic musculoligamentous strain of the left wrist was less likely as not related to the single sprain that the Veteran had suffered in service.

The Board recognizes the Veteran's sincere belief that his left foot disability and left wrist disability are related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiologies of left foot and left wrist disabilities, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced pain in his left foot and left wrist, he cannot diagnose left foot or left wrist disabilities or relate his left foot or left wrist disabilities to his period of active service.  Diagnosing a left foot or left wrist disability requires medical and diagnostic testing, and identifying medical etiologies for these conditions requires medical training.  Further, the Board attributes great value to the VA examiner's opinions, as they were provided by a trained medical professional who reviewed the claims file and examined the Veteran all prior to providing the negative nexus opinions.

After reviewing all the evidence of record, the Board finds the weight of probative evidence is against finding that the Veteran's left foot disability and left wrist disability are etiologically related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of a right calf injury is denied.  

Entitlement to service connection for a left foot disability is denied.  

Entitlement to service connection for a left wrist disability is denied.  


REMAND

Pursuant to the Board's August 2013 remand, the Veteran was provided a VA examination in January 2014.  However, the Board finds that the etiological opinion provided in that examination report is inadequate for adjudicating the claim for service connection for a back disability.  In rendering his negative opinion, the examiner indicated that the Veteran had only one entry in his service treatment records relative to any back condition.  Specifically, the examiner mentioned the November 1990 treatment for back pain where an x-ray of the spine showed grade I retrolithiasis at L4-5.  The examiner did not address the November 1991 service treatment record in which the Veteran was treated for bilateral shoulder and upper back aches/spasm that was brought on by football play.  The Veteran was found to have upper back dysfunction and shoulder pain.  Indeed, the Veteran had testified at his July 2010 hearing before a Decision Review Officer that he had injured his upper back in service when he was tackled while playing full-contact football at Langley Air Force Base.  As the negative opinion was based, in part, on the fact that there was only one single documented episode of back pain in service, the Board finds that it was based on an inaccurate factual premise, which renders the opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, on remand, an addendum opinion regarding the etiology of the Veteran's back disability should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 31 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA treatment records for the Veteran dated from February 2014 to the present.  All efforts to obtain these records must be documented in the claims file. 

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for any outstanding or updated private treatment records related to his back disability.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, obtain an addendum opinion from the January 2014 VA examiner, or if unavailable, an appropriate substitute.  If the examiner determines that an additional examination would be helpful, one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's back disability began in service, was caused by service, or is otherwise causally or etiologically related to active service.  

In so opining, the examiner must address the Veteran's November 1991 service treatment record in which the Veteran was treated for upper back dysfunction and shoulder pain. 

A complete rationale must be provided for any opinion offered.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


